DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “fold the backrest 2 forward substantially horizontally, starting from the normal position of use of the seat to place the backrest 2 in a console position” (see page 11) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

rear connecting rod and the second rear connecting rod being arranged so that the backrest is folded substantially horizontally in a console position (see claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites the limitation “the rear connecting rod and the second rear connecting rod being arranged so that the backrest is folded substantially horizontally in a console position”.  The console position is described in the specification as the depicted in Figures 12 and 13.  As can be seen in these figures, the backrest is angled upwardly from the horizontal, and therefore cannot be representative of folded substantially horizontally.  Figures 10 and 11 are described as showing the backrest folded substantially horizontally in a retracted position.  This retracted position shows the backrest oriented substantially horizontally, and is clearly not the same as Figures 12 and 13.  It cannot be ascertained how both of the shown console and retracted positions are representative of a horizontal position.  Such hinders enablement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 13 recites the limitation "the vehicle seat is has a" in line 1.  This recitation is grammatically vague.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-7, and 14, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kammerer (20100084903).
Note a vehicle seat comprising: a base (9, 11), a seating portion (3), a backrest support (21) fixed on the base by a locking device (23) selectively lockable to lock the backrest support on the base and unlockable to release the backrest support, a backrest (5) pivotally mounted on the backrest support by a hinge mechanism (7) adapted to adjust an angular position of the backrest, the seating portion being carried by at least one front connecting rod (13) pivotally 
Regarding claim 4, note the seating portion comprises at least one curved connecting rod (3a, 3b) which has a substantially L-shaped general shape comprising a substantially horizontal first section (3a) and a second section (3b) extending upwardly from the first section, the first section of the curved connecting rod being connected to the front connecting rod, the second section of the curved connecting rod being connected to the backrest.

Regarding claim 6, note the hinge mechanism is movable between a locked position where the hinge mechanism locks the backrest relative to the backrest support and an unlocked position where the hinge mechanism allows a pivoting of the backrest on the backrest support (see line 23, ¶0018).
Regarding claim 7, note the locking device comprises at least one movable hook (23) mounted on the backrest support an anchor member (see Figures 1, 3 and 4, and the unlabeled projection from the top of 9a).
Regarding claim 14, note the backrest is capable of providing rest to a user’s arm in the console position.

Response to Amendment/Arguments
Applicant’s response filed April 28, 2021 has been fully considered.  Remaining issues are described above.
Regarding the objections to the drawings and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the Examiner maintains that the backrest is not represented as folded substantially horizontally in both the console position of Figures 12 and 13 and the retracted position of Figures 10 and 11.  While neither of these positions, as depicted, shows a substantial horizontal orientation of the backrest relative to the base, the retracted position of the backrest is substantially closer to the horizontal than the console position of the backrest.  Note that throughout the figures, the base is shown as substantially horizontally oriented.  As can be seen, the backrest is not oriented substantially in a plane that is parallel to the plane of the base.  As such, the backrest is not substantially horizontal in either the retracted position or the console position.  It is suggested that Applicant changes any reference to “substantially horizontally” to “generally horizontally”.

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







mn					                             /MILTON NELSON JR/April 30, 2021                                                           Primary Examiner, Art Unit 3636